PER CURIAM.
Shelly Ann Watts appeals the summary denial of her amended postconviction motion alleging ineffectiveness of trial counsel. See Fla. R. Crim. P. 3.850. We reverse as to two claims raised and affirm the rest without comment.
Following a jury trial, Watts was convicted of one count of trafficking in hydro-codone (28-30 grams) and one count of delivery of diazepam. She was sentenced to twenty-five years’ imprisonment, with a minimum mandatory sentence of twenty-five years’ imprisonment (for trafficking) and five years’ imprisonment (for sale of diazepam) to run concurrently.
At trial, to support its argument for conviction, the state claimed that Watts afforded her lifestyle from illegally selling prescription drugs, pointing to her expensive vehicle without any proof of a legal source of income by which she could afford it, as her employment would not provide sufficient income for such a purchase.
Watts argued that trial counsel failed to produce evidence of her additional work as a promoter of. Jamaican music artists which would have shown, beyond her own testimony, how she could have afforded a Mercedes or Escalade on a pharmacy technician’s salary. Because the record before us does not refute Watts’ claim of prejudice resulting from the state’s characterization of her, we remand for the trial court to attach portions of the record conclusively refuting the claim or an eviden-tiary hearing on the matter.
As to Watts’ contention that she should be afforded an opportunity to amend a deficient claim regarding her son’s availability to testify in her defense, the state concedes that she should be allowed to amend in order to state a legally sufficient claim. We reverse this ground pursuant *1050to Spera v. State, 971 So.2d 754, 761-62 (Fla.2007).

Affirmed in part, reversed in part, and remanded.

WARNER, LEVINE and CONNER, JJ., concur.